DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed 09/09/2022 has been entered.  Claim(s) 16 have been amended. Accordingly, claim(s) 1-18 are currently pending in the application.  
Applicant's remarks and amendments to claim(s) 16 have overcome the 112(b) rejections previously set forth in the Office Action mailed 07/11/2022.  

Response to Arguments
Applicant’s arguments filed 09/09/2022, with respect to claim(s) 1 have been fully considered but they are not persuasive. 
Applicant traverses this rejection because not all structural limitations of these claims have been identified in the cited prior art (Remarks, pages 1-2). Neither Feller nor Liu had description or teaching concerning flow resistance limitations for Applicant's recited system (Remarks, pages 1-2). The Office Action incorrectly alleged that this limitation is an "intended use" (Remarks, pages 1-2). This allegation is incorrect because a flow resistance value or relationship specifies a physical and measurable limitation of a design (Remarks, pages 1-2).
However, the claimed flow resistance value does not differentiate the claimed apparatus from a prior art apparatus because Feller nor Liu teaches all the structural limitations of the claim. See MPEP 2114(II). 
Accordingly, based upon the reasons stated above, the rejection of claim(s) 1 is maintained. Additionally, the rejection of claim(s) 2-18 is also maintained as being dependent upon claim(s) 1, which has been properly rejected.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Feller (US 2020/0094468 - of record) in view of Liu (US 2016/0303795 - of record).
Regarding claims 1, 3, 14, 15 and 17-18, Feller teaches a bottom-up stereolithography apparatus three-dimensional printing system) comprising removable window cassette includes a semipermeable member 11a (a transparent sheet disposed above the support plate), a fluid bed layer or region 11b (central chamber), and an optional support member 11c, all supported by a circumferential frame 11f (support plate including a transparent central portion) (Fig. 1; [0062]-[0063]). The apparatus includes an oxygen supply 15 (a gas pressure source) and a vacuum source 16, which through couplings 12a, 12b (a conduit), connect to the window cassette 11, and particularly to the fluid bed region 11b, through inlets 11g within the frame 11f (support plate defining a gas inlet and a gas outlet) (Figs. 1 and 4; [0064]). Figures 1 and 4 show that couplings 12a, 12b are coupled between the oxygen supply 15 (gas pressure source) and inlet 11g (gas inlet). Figures 1 and 4 show that wherein the semipermeable member 11a is supported to be generally flat above the central portion of circumferential frame 11f.
Feller does not teach that the transparent sheet includes a peripheral seal portion that is sealed with respect to the support plate and a central unsupported portion bounded by the peripheral seal portion and overlaying the transparent central portion, the gas inlet, and the gas outlet and defining a central chamber between the transparent sheet and the support plate nor wherein the peripheral seal portion of the transparent sheet is supported above the upper surface of the transparent central portion of the support plate.
However, in the same field of endeavor, 3D printing apparatus with gas-permeable flexible film, Liu teaches that apparatus 100 comprises film 102 (transparent sheet) (Figs 1-4, 5A, 5B, 6A, 6B, 7A, and 7B; [0023]). Film 102 may be put inside a film holder that includes two parts 600 and 602 with an elastic gasket in between (Figs 6A, 6B; [0038]). Figures 6A and 6B show that film 102 comprises a peripheral seal portion and central unsupported portion bounded by the peripheral seal portion and overlaying the transparent central portion, the gas inlet, and the gas outlet and defining a central chamber between the transparent sheet and the support plate. 
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the semipermeable membrane taught by Feller by placing the semipermeable membrane in a film holder taught by Liu in order to create tension because of the flexible nature of the film and to keep the film substantially flat without ripples (see Liu, [0038]). 
The limitations “providing gas to the gas inlet,” “a flow resistance Lo is defined for gas exiting from the central chamber through the gas outlet,” “a flow resistance Li is defined for gas passing through the conduit, through the gas inlet, and to the central chamber, Li > Lo to allow the central unsupported portion of the transparent sheet to maintain a stable configuration as a function of a source gauge pressure Ps applied by the gas pressure source to the conduit,” “a flow resistance Lc is defined for gas passing through the central chamber from the gas inlet to the gas outlet, a value of Lc is a variable function of a gas flow rate,” “a flow resistance Li is defined for gas passing through the conduit, through the gas inlet, and to the central chamber, Li>(Lo+Lc) during a steady state flow of gas that maintains a stable physical configuration of the transparent sheet,” “wherein Li is at least ten times (Lo+Lc) during operation” are a recitation of intended use the gas pressure source, gas inlet, central chamber, gas outlet, conduit, and central portion of the transparent sheet. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Feller in view of Liu teaches an apparatus which includes all the structural limitations of the claim.
Regarding claim 2, as applied to claim 1, the limitation “wherein the transparent sheet rests upon an upper surface of the transparent central portion of the support plate when the gauge pressure Ps is zero” is a recitation of intended use of the claimed transparent sheet, transparent central portion of the support plate, and gas pressure source. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Feller in view of Liu teaches an apparatus which includes all the structural limitations of the claim.
Regarding claims 4 and 16, as applied to claims 1 and 14, the limitation “wherein the support of the peripheral seal portion and the source gauge pressure Ps maintain a gap between the central unsupported portion of the transparent sheet and the transparent central portion of the support plate in a range of 100 to 500 microns” is a recitation of intended use of the claimed transparent sheet, gas pressure source, support plate, and transparent central portion. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Feller in view of Liu teaches an apparatus which includes all the structural limitations of the claim.
Regarding claims 5-10, as applied to claims 1 and 14, the limitations “wherein Ps is at least 5 pounds per square inch (PSI),” “wherein Ps is at least about 15 pounds per square inch (PSI),” “wherein Li is at least 10 times Lo,” “wherein Pc is a gauge pressure in the central chamber, Ps is at least 10 times Pc,” “wherein Ps is at least 30 times Pc,” and “wherein Ps is at least 100 times Pc” are a recitation of intended use the gas pressure source, gas inlet, central chamber, gas outlet, conduit, and central portion of the transparent sheet. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Feller in view of Liu teaches an apparatus which includes all the structural limitations of the claim.
Regarding claim 11, as applied to claim 1, Feller does not teach wherein a resin vessel includes a substructure that is coupled to the transparent sheet, the substructure cooperates with the transparent sheet to house a column of photocurable resin.
However, in the same field of endeavor, 3D printing apparatus with gas-permeable flexible film, Liu teaches that apparatus 100 comprises a supporting pedestal with an extruded hollow cylinder 608 (substructure) may be connected to the bottom of the reservoir 108 (resin vessel) (Figs. 6A, 6B; [0038]). By adjusting the distance between the supporting pedestal 608 and the bottom of the reservoir 108, the film 102 (transparent sheet) may be stretched under the force of the extruded cylinder and to form a flat state (substructure cooperates with the transparent sheet) (Figs. 6A, 6B; [0038]).
One of ordinary skill in the art before the effective filing date of the invention would have found it obvious to modify the apparatus taught by Feller to include the extruded hollow cylinder and reservoir taught by Liu since by adjusting the distance between the supporting pedestal and the bottom of the reservoir, the film may be stretched under the force of the extruded cylinder and to form a flat state (see Liu, [0038]).
The limitation “to house a column of photocurable resin” is a recitation of intended use of the claimed resin vessel, substructure, and transparent sheet. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Feller in view of Liu teaches an apparatus which includes all the structural limitations of the claim.
Regarding claims 12-13, as applied to claim 11, Feller teaches an apparatus further comprising a light engine 13 (light engine) and a carrier platform 12 (build tray) having a lower surface along with drives (positioning mechanism) and controllers (controller) implemented in accordance with known techniques (Figs. 1 and 4; [0044] and [0062]). The apparatus can include a local controller that contains and executes operating instructions for the production of a three-dimensional object on that apparatus including movement of the carrier and build surface away from one another in the Z direction and generating process parameters including light intensity ([0044]). The pressure and gas supply to the build plate may be controlled ([0051]).
The limitations “to project radiation up through the transparent central portion of the support plate and the transparent sheet and to a build plane within the resin,” “for supporting the three-dimensional article,” “for positioning a lower surface of the three-dimensional article proximate to the build plane,” “to fabricate the three-dimensional article in a layer-by-layer manner,” “to maintain a desired configuration of the unsupported portion of the transparent sheet” are a recitation of intended use of the claimed light engine, build tray, positioning mechanism, controller, gas pressure source, conduit, and transparent sheet . A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. MPEP 2114(II). Here, Feller in view of Liu teaches an apparatus which includes all the structural limitations of the claim.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JaMel M Nelson whose telephone number is (571)272-8174. The examiner can normally be reached 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571) 272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMEL M NELSON/Examiner, Art Unit 1743                                                                                                                                                                                                        



/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743